           Case 2:17-cv-02869-GMN-BNW Document 176 Filed 07/29/21 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Joseph J. Troiano, Esq.
   Nevada Bar No. 12505
 4 jjt@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10    TAWNDRA L. HEATH, an individual,                                   Case Number:
                                                                   2:17-cv-02869-GMN-BNW
11                                    Plaintiff,

12             vs.                                               STIPULATION TO WITHDRAW
                                                                      CERTAIN CLAIMS
13    TRISTAR PRODUCTS, INC., a Pennsylvania
      corporation; ZHONGSHAN JINGUANG
14    HOUSEHOLD APPLIANCE
      MANUFACTURE CO., LTD, a foreign
15    corporation; DOE Individuals 1–10; and ROE
      Corporations 11–20,
16
                                      Defendant.
17

18          The Parties herein, through their respective counsel of record, submit this Stipulation to

19 Withdraw Certain Claims, as follows:

20          1.       Plaintiff, Tawndra L. Heath, agrees to voluntarily dismiss her claims for Negligence

21 and Breach of Warranty against Defendants Tristar Products, Inc. and Zhongshan Jinguang

22 Household Appliance Manufacture Co., Ltd., with prejudice, with each side to bear their own costs

23 and fees.

24 . . .


                                                   Page 1 of 2
         Case 2:17-cv-02869-GMN-BNW Document 176 Filed 07/29/21 Page 2 of 2



 1         2.      Plaintiff’s remaining claims against Defendants are: (1) Strict Products Liability (as

 2 to design, manufacture and warning); (2) Violation of Nevada Consumer Protection Laws; and

 3 (3) Punitive Damages.

 4         IT IS SO STIPULATED.

 5 Dated this 29th day of July, 2021.                   Dated this 29th day of July, 2021.

 6 COGBURN LAW                                          GORDON REES SCULLY MANSUKHANI
                                                        LLP
 7

 8 By: /s/Jamie S. Cogburn                              By: /s/Michael J. Lopes
       Jamie S. Cogburn, Esq.                               Michael John Lopes (Pro Hac Vice)
 9     Nevada Bar No. 8409                                  One Battery Park Plaza, 28th Floor
       Joseph J. Troiano, Esq.                              New York, NY 10004
10     Nevada Bar No. 12505
       2580 St. Rose Parkway, Suite 330                       Snell & Wilmer LLP
11     Henderson, Nevada 89074                                Vaughn A. Crawford, Esq.
                                                              Nevada Bar No. 7665
12      Pete C. Wetherall, Esq.                               Dawn L. Davis, Esq.
        Wetherall Group, LTD                                  Nevada Bar No. 13329
13      9345 W. Sunset Road, Suite 100                        3883 Howard Hughes Pkwy., Ste. 1100
        Las Vegas, NV 89148                                   Las Vegas, NV 89169
14
        Attorneys for Plaintiff                               Goldberg Segalla LLP
15                                                            David Osterman (Pro Hac Vice)
                                                              301 Carnegie Center Drive, Suite 200
16                                                            Princeton, New Jersey 08540-6587

17                                                            Attorneys for Defendants

18

19

20                                                       IT IS SO ORDERED.

21                                                       Dated this ____
                                                                    28 day of July, 2021

22

23                                                       ___________________________
                                                         Gloria M. Navarro, District Judge
24                                                       UNITED STATES DISTRICT COURT

                                                Page 2 of 2
